                          Case 21-12844-AJC               Doc 175        Filed 07/21/21           Page 1 of 32



                                       UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                                            MIAMI DIVISION


In Re. HARRY B. GREENHOUSE                                          §                   Case No. 21-12844
                                                                    §
                                                                    §
                      Debtor(s)                                     §
                                                                                            Jointly Administered

Monthly Operating Report                                                                                                  Chapter 11

Reporting Period Ended: 06/30/2021                                                        Petition Date: 03/26/2021

Months Pending: 3                                                                         Industry Classification:    0   0   0   0

Reporting Method:                              Accrual Basis                         Cash Basis

Debtor's Full-Time Employees (current):                                          0

Debtor's Full-Time Employees (as of date of order for relief):                   0



Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

        Statement of cash receipts and disbursements
        Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
        Statement of operations (profit or loss statement)
        Accounts receivable aging
        Postpetition liabilities aging
        Statement of capital assets
        Schedule of payments to professionals
        Schedule of payments to insiders
        All bank statements and bank reconciliations for the reporting period
        Description of the assets sold or transferred and the terms of the sale or transfer




/s/Robert P. Charbonneau                                                     Robert P. Charbonneau
Signature of Responsible Party                                               Printed Name of Responsible Party
07/21/2021
                                                                             55 Alhambra Plaza, Suite 800
Date
                                                                             Coral Gables, FL 33134
                                                                             Address



STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.

UST Form 11-MOR (06/07/2021)                                        1
                              Case 21-12844-AJC              Doc 175        Filed 07/21/21   Page 2 of 32
Debtor's Name HARRY B. GREENHOUSE                                                                    Case No. 21-12844


Part 1: Cash Receipts and Disbursements                                               Current Month           Cumulative

a.   Cash balance beginning of month                                                          $1,365,000
b.   Total receipts (net of transfers between accounts)                                                 $0               $1,296,195
c.   Total disbursements (net of transfers between accounts)                                     $38,612                  $160,363
d.   Cash balance end of month (a+b-c)                                                        $1,326,388
e.   Disbursements made by third party for the benefit of the estate                                    $0                      $0
f.   Total disbursements for quarterly fee calculation (c+e)                                     $38,612                  $160,363
Part 2: Asset and Liability Status                                                    Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                         $0
b.   Accounts receivable over 90 days outstanding (net of allowance)                                    $0
c.   Inventory       ( Book        Market      Other      (attach explanation))                         $0
d    Total current assets                                                                               $0
e.   Total assets                                                                                       $0
f.   Postpetition payables (excluding taxes)                                                            $0
g.   Postpetition payables past due (excluding taxes)                                                   $0
h.   Postpetition taxes payable                                                                         $0
i.   Postpetition taxes past due                                                                        $0
j.   Total postpetition debt (f+h)                                                                      $0
k.   Prepetition secured debt                                                                           $0
l.   Prepetition priority debt                                                                          $0
m. Prepetition unsecured debt                                                                           $0
n.   Total liabilities (debt) (j+k+l+m)                                                                 $0
o.   Ending equity/net worth (e-n)                                                                      $0

Part 3: Assets Sold or Transferred                                                    Current Month          Cumulative


a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                                 $0                      $0
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                            $0                      $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                           $0                      $0

Part 4: Income Statement (Statement of Operations)                                   Current Month           Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                   $0
b.   Cost of goods sold (inclusive of depreciation, if applicable)                                      $0
c.   Gross profit (a-b)                                                                                 $0
d.   Selling expenses                                                                                   $0
e.   General and administrative expenses                                                                $0
f.   Other expenses                                                                                     $0
g.   Depreciation and/or amortization (not included in 4b)                                              $0
h.   Interest                                                                                           $0
i.   Taxes (local, state, and federal)                                                                  $0
j.   Reorganization items                                                                               $0
k.   Profit (loss)                                                                                      $0                      $0


UST Form 11-MOR (06/07/2021)                                           2
                            Case 21-12844-AJC                    Doc 175          Filed 07/21/21        Page 3 of 32
Debtor's Name HARRY B. GREENHOUSE                                                                               Case No. 21-12844

Part 5: Professional Fees and Expenses

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total             $20,000         $20,000          $20,000         $20,000
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     KapilaMukamal LLP                   Financial Professional               $20,000         $20,000          $20,000         $20,000
         ii

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total               $0              $0               $0           $7,727
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     PP and D Accounting Services IFinancial Professional                          $0              $0               $0           $7,727
         ii
c.       All professional fees and expenses (debtor & committees)

Part 6: Postpetition Taxes                                                                         Current Month              Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                  $0                          $0
b.   Postpetition income taxes paid (local, state, and federal)                                                     $0                          $0
c.   Postpetition employer payroll taxes accrued                                                                    $0                          $0
d.   Postpetition employer payroll taxes paid                                                                       $0                          $0
e.   Postpetition property taxes paid                                                                               $0                          $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                   $0                          $0
g.   Postpetition other taxes paid (local, state, and federal)                                                      $0                          $0

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
b.   Were any payments made outside the ordinary course of business                          Yes        No
     without court approval? (if yes, see Instructions)
c.   Were any payments made to or on behalf of insiders?                                     Yes        No
d.   Are you current on postpetition tax return filings?                                     Yes        No
e.   Are you current on postpetition estimated tax payments?                                 Yes        No
f.   Were all trust fund taxes remitted on a current basis?                                  Yes        No
g.   Was there any postpetition borrowing, other than trade credit?                          Yes        No
     (if yes, see Instructions)
h.   Were all payments made to or on behalf of professionals approved by                     Yes        No      N/A
     the court?
i.   Do you have:            Worker's compensation insurance?                                Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             Casualty/property insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                             General liability insurance?                                    Yes        No
                                  If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
j.   Has a plan of reorganization been filed with the court?                                 Yes        No


UST Form 11-MOR (06/07/2021)                                                  3
                                 Case 21-12844-AJC              Doc 175         Filed 07/21/21           Page 4 of 32
Debtor's Name HARRY B. GREENHOUSE                                                                               Case No. 21-12844


k.      Has a disclosure statement been filed with the court?                               Yes          No
l.      Are you current with quarterly U.S. Trustee fees as                                 Yes          No
        set forth under 28 U.S.C. § 1930?

Part 8: Individual Chapter 11 Debtors (Only)

a.      Gross income (receipts) from salary and wages                                                                 $0
b.      Gross income (receipts) from self-employment                                                                  $0
c.      Gross income from all other sources                                                                           $0
d.      Total income in the reporting period (a+b+c)                                                                  $0
e.      Payroll deductions                                                                                            $0
f.      Self-employment related expenses                                                                              $0
g.      Living expenses                                                                                        $12,527
h.      All other expenses                                                                                       $5,424
i.      Total expenses in the reporting period (e+f+g+h)                                                       $17,951
j.      Difference between total income and total expenses (d-i)                                              $-17,951
k.      List the total amount of all postpetition debts that are past due                                             $0
l. Are you required to pay any Domestic Support Obligations as defined by 11              Yes       No
   U.S.C § 101(14A)?
m. If yes, have you made all Domestic Support Obligation payments?                        Yes       No        N/A

                                                     Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
§§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report on behalf of the
estate.


/s/Harry Greenhouse                                                               Harry Greenhouse
Signature of Responsible Party                                                    Printed Name of Responsible Party

Debtor                                                                            07/21/2021
Title                                                                             Date




UST Form 11-MOR (06/07/2021)                                                4
                          Case 21-12844-AJC                     Doc 175             Filed 07/21/21           Page 5 of 32


Debtor's Name:   HARRY B. GREENHOUSE                                                                           Case No. 21-12844-AJC


Schedule A - Statement of Cash Receipts and Disbursements


                  Account
   Bank ID #                    Date     Check #             Description                          Category                 Receipts     Disbursements
                   Type
Axos 9845        Personal     06/01/21             Amerair Arena                     Travel & Entertainment                       -              10.50
Axos 9845        Personal     06/01/21             Amerair Arena                     Travel & Entertainment                       -              10.25
Axos 9845        Personal     06/01/21             Amerair Arena                     Travel & Entertainment                       -               4.00
Axos 9845        Personal     06/01/21             Amazon                            Household Expenses/Food/Clothing             -             148.66
Axos 9845        Personal     06/01/21             Amazon                            Household Expenses/Food/Clothing             -              43.68
Axos 9845        Personal     06/01/21             Amazon                            Household Expenses/Food/Clothing             -              12.99
Axos 9845        Personal     06/01/21             Buro Group LLC                    Household Expenses/Food/Clothing             -               4.28
Axos 9845        Personal     06/01/21             Buro Group LLC                    Household Expenses/Food/Clothing             -               4.28
Axos 9845        Personal     06/01/21             Cocowalk                          Household Expenses/Food/Clothing             -               8.56
Axos 9845        Personal     06/01/21             Doordash                          Household Expenses/Food/Clothing             -              48.56
Axos 9845        Personal     06/01/21             Transfer from Business Account    Transfer from Business Account         40,000.00              -
Axos 9845        Personal     06/01/21             Target                            Household Expenses/Food/Clothing             -             547.84
Axos 9845        Personal     06/01/21             Prime Video                       Travel & Entertainment                       -               4.52
Axos 9845        Personal     06/01/21             Sq *Online Physicians             Medical                                      -             260.00
Axos 9845        Personal     06/01/21             Ticketmaster                      Travel & Entertainment                       -             291.75
Axos 9845        Personal     06/01/21             Uber                              Transportation                               -              26.38
Axos 9845        Personal     06/01/21             Uber                              Transportation                               -              36.26
Axos 9845        Personal     06/01/21             Ubr Postmates                     Household Expenses/Food/Clothing             -              17.04
Axos 9845        Personal     06/01/21             Ubr Postmates                     Household Expenses/Food/Clothing             -              55.97
Axos 9852        Tax Escrow   06/01/21             Transfer from Business Account    Transfer from Business Account         37,000.00              -
Axos 9860        Business     06/01/21             Uber                              Travel, Meals & Entertainment                -               6.25
Axos 9860        Business     06/01/21             Uber                              Travel, Meals & Entertainment                -              10.01
Axos 9860        Business     06/01/21             Uber                              Travel, Meals & Entertainment                -              12.86
Axos 9860        Business     06/01/21             Uber                              Travel, Meals & Entertainment                -              13.71
Axos 9860        Business     06/01/21             Uber                              Travel, Meals & Entertainment                -              13.83
Axos 9860        Business     06/01/21             Uber                              Travel, Meals & Entertainment                -              19.82
Axos 9860        Business     06/01/21             Uber                              Travel, Meals & Entertainment                -              20.87
Axos 9860        Business     06/01/21             Uber Eats                         Travel, Meals & Entertainment                -              27.57
Axos 9860        Business     06/01/21             Transfer to Tax Escrow Account    Transfer to Tax Escrow Account               -          37,000.00
Axos 9860        Business     06/01/21             Transfer from Personal Account    Transfer from Personal Account               -          40,000.00
Axos 9845        Personal     06/02/21             Buro Group LLC                    Household Expenses/Food/Clothing             -               2.14
Axos 9845        Personal     06/02/21             Guilliver School                  Tuition/Education                            -             110.00
Axos 9845        Personal     06/02/21             Guilliver School                  Tuition/Education                            -             110.00
Axos 9845        Personal     06/02/21             Mathnasium                        Tuition/Education                            -             349.00
Axos 9845        Personal     06/02/21             Regal South Beach                 Travel & Entertainment                       -              16.38
Axos 9860        Business     06/02/21             Uber                              Travel, Meals & Entertainment                -               5.00
Axos 9860        Business     06/02/21             Uber                              Travel, Meals & Entertainment                -               7.20
Axos 9860        Business     06/02/21             Buro Group LLC                    Rent                                         -             425.73
Axos 9845        Personal     06/03/21             Beyond Van Gogh                   Travel & Entertainment                       -              98.97
Axos 9845        Personal     06/03/21             Lyft                              Transportation                               -              17.99
Axos 9845        Personal     06/03/21             Uber                              Transportation                               -              26.14
Axos 9845        Personal     06/03/21             Ubr Postmates                     Household Expenses/Food/Clothing             -              63.96
Axos 9845        Personal     06/04/21             Amazon                            Household Expenses/Food/Clothing             -              37.78
Axos 9845        Personal     06/04/21             Buro Group LLC                    Household Expenses/Food/Clothing             -               4.28
Axos 9845        Personal     06/04/21             Cardenas Pharmacy                 Medical                                      -              42.39
Axos 9845        Personal     06/04/21             Uber                              Transportation                               -               7.57
Axos 9845        Personal     06/04/21             Uber Eats                         Household Expenses/Food/Clothing             -              33.23
Axos 9845        Personal     06/07/21             Amazon                            Household Expenses/Food/Clothing             -             127.45
Axos 9845        Personal     06/07/21             Amazon                            Household Expenses/Food/Clothing             -             481.92
Axos 9845        Personal     06/07/21             Amazon                            Household Expenses/Food/Clothing             -              10.00
Axos 9845        Personal     06/07/21             Amazon                            Household Expenses/Food/Clothing             -              87.99
Axos 9845        Personal     06/07/21             Buro Group LLC                    Household Expenses/Food/Clothing             -               2.14
Axos 9845        Personal     06/07/21             Buro Group LLC                    Household Expenses/Food/Clothing             -               2.14
Axos 9845        Personal     06/07/21             Buro Group LLC                    Household Expenses/Food/Clothing             -               2.14
Axos 9845        Personal     06/07/21             G* Goat580#77733                  Household Expenses/Food/Clothing             -             150.00
Axos 9845        Personal     06/07/21             Lyft                              Transportation                               -               8.07
Axos 9845        Personal     06/07/21             ATM Withdrawal                    Cash Withdrawal                              -             202.99
Axos 9845        Personal     06/07/21             ATM Withdrawal                    Cash Withdrawal                              -             202.99
Axos 9845        Personal     06/07/21             Glass & Vine                      Household Expenses/Food/Clothing             -              74.24
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -              37.20
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -               8.95
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -               7.98
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -              15.66
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -               9.15
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -               7.90
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -              40.84
Axos 9845        Personal     06/07/21             Uber                              Transportation                               -              13.48
Axos 9845        Personal     06/07/21             Uber Eats                         Household Expenses/Food/Clothing             -              27.34
Axos 9845        Personal     06/07/21             Uber Eats                         Household Expenses/Food/Clothing             -              23.72
Axos 9845        Personal     06/07/21             United Service Dog                Household Expenses/Food/Clothing             -             286.95
Axos 9845        Personal     06/08/21             Dominos                           Household Expenses/Food/Clothing             -              25.51
Axos 9845        Personal     06/08/21             Ubr Postmates                     Household Expenses/Food/Clothing             -              24.60
Axos 9845        Personal     06/09/21             Amazon                            Household Expenses/Food/Clothing             -              10.99
Axos 9845        Personal     06/09/21             Sp * Dennis Uniform               Household Expenses/Food/Clothing             -             310.01
Axos 9860        Business     06/09/21             KapilaMukamal LLP                 Professional Fees                            -          20,000.00
Axos 9845        Personal     06/10/21             Amazon                            Household Expenses/Food/Clothing             -              14.99
                            Case 21-12844-AJC                  Doc 175      Filed 07/21/21           Page 6 of 32


Debtor's Name:   HARRY B. GREENHOUSE                                                                   Case No. 21-12844-AJC


Schedule A - Statement of Cash Receipts and Disbursements


                  Account
   Bank ID #                    Date     Check #             Description                  Category                 Receipts    Disbursements
                   Type
Axos 9845        Personal     06/10/21             Amazon                    Household Expenses/Food/Clothing              -            31.25
Axos 9845        Personal     06/10/21             Buro Group LLC            Household Expenses/Food/Clothing              -             4.28
Axos 9845        Personal     06/10/21             Dominos                   Household Expenses/Food/Clothing              -            23.95
Axos 9845        Personal     06/10/21             Instacart                 Household Expenses/Food/Clothing              -           219.21
Axos 9845        Personal     06/10/21             Uber                      Transportation                                -             8.17
Axos 9845        Personal     06/10/21             Ubr Postmates             Household Expenses/Food/Clothing              -            19.53
Axos 9845        Personal     06/11/21             AT&T                      Utilities                                     -           156.82
Axos 9845        Personal     06/11/21             Seatgeek Tickets          Travel & Entertainment                        -           172.70
Axos 9845        Personal     06/11/21             Uber                      Transportation                                -            13.26
Axos 9845        Personal     06/11/21             Uber                      Transportation                                -           114.96
Axos 9845        Personal     06/11/21             Uber                      Transportation                                -            12.06
Axos 9845        Personal     06/14/21             1Sf Arena                 Travel & Entertainment                        -             9.00
Axos 9845        Personal     06/14/21             1Sf Arena                 Travel & Entertainment                        -             4.00
Axos 9845        Personal     06/14/21             Amazon                    Household Expenses/Food/Clothing              -           203.05
Axos 9845        Personal     06/14/21             Atl Piedmont Park Trav    Travel & Entertainment                        -            10.56
Axos 9845        Personal     06/14/21             Bkgbooking.Com Hotel      Travel & Entertainment                        -           209.81
Axos 9845        Personal     06/14/21             Curio Hotels              Travel & Entertainment                        -             4.95
Axos 9845        Personal     06/14/21             Guava And Java-Term G     Household Expenses/Food/Clothing              -            22.17
Axos 9845        Personal     06/14/21             Guilliver School          Tuition/Education                             -         4,855.00
Axos 9845        Personal     06/14/21             Razzle Dazzle Barbersh    Household Expenses/Food/Clothing              -            90.00
Axos 9845        Personal     06/14/21             Southwest                 Travel & Entertainment                        -            11.20
Axos 9845        Personal     06/14/21             Southwest                 Travel & Entertainment                        -            11.20
Axos 9845        Personal     06/14/21             Sq *Arena Operations      Travel & Entertainment                        -            32.66
Axos 9845        Personal     06/14/21             Ticketmaster              Travel & Entertainment                        -           697.55
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            12.96
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            10.36
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            12.90
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            20.65
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -             8.19
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            72.64
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            14.50
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            19.32
Axos 9845        Personal     06/14/21             Uber                      Transportation                                -            10.37
Axos 9845        Personal     06/14/21             Uber Eats                 Household Expenses/Food/Clothing              -            51.59
Axos 9845        Personal     06/14/21             Uber Eats                 Household Expenses/Food/Clothing              -            37.55
Axos 9845        Personal     06/15/21             Amazon                    Household Expenses/Food/Clothing              -            37.98
Axos 9845        Personal     06/15/21             Buro Group LLC            Household Expenses/Food/Clothing              -             4.28
Axos 9845        Personal     06/15/21             Famous Famiglia Pizza     Household Expenses/Food/Clothing              -            22.09
Axos 9845        Personal     06/15/21             Merrick Park              Travel & Entertainment                        -            53.00
Axos 9845        Personal     06/15/21             Merrick Park              Travel & Entertainment                        -            27.50
Axos 9845        Personal     06/15/21             Merrick Park              Travel & Entertainment                        -             4.00
Axos 9845        Personal     06/15/21             Merrick Park              Travel & Entertainment                        -             4.00
Axos 9845        Personal     06/15/21             Uber                      Transportation                                -            28.95
Axos 9845        Personal     06/15/21             Uber                      Transportation                                -            13.63
Axos 9860        Business     06/15/21             Bank Fee                  Bank Fee                                      -            85.00
Axos 9845        Personal     06/16/21             Amazon                    Household Expenses/Food/Clothing              -             6.93
Axos 9845        Personal     06/16/21             Amazon                    Household Expenses/Food/Clothing              -           128.32
Axos 9845        Personal     06/16/21             Dominos                   Household Expenses/Food/Clothing              -            25.00
Axos 9845        Personal     06/16/21             Nathan Ontrop, M.D        Medical                                       -           555.00
Axos 9845        Personal     06/16/21    1001     Martha Blandon            Transportation                                -           400.00
Axos 9845        Personal     06/16/21             T-Mobile                  Household Expenses/Food/Clothing              -            21.39
Axos 9845        Personal     06/16/21             Uber                      Transportation                                -             7.00
Axos 9845        Personal     06/16/21             Uber                      Transportation                                -             7.44
Axos 9845        Personal     06/16/21             Uber                      Transportation                                -             7.35
Axos 9845        Personal     06/17/21             Buro Group LLC            Household Expenses/Food/Clothing              -             4.28
Axos 9845        Personal     06/17/21             Buro Group LLC            Household Expenses/Food/Clothing              -             2.14
Axos 9845        Personal     06/17/21             Buro Group LLC            Household Expenses/Food/Clothing              -             2.14
Axos 9845        Personal     06/17/21             Google *Google            Household Expenses/Food/Clothing              -             2.17
Axos 9845        Personal     06/17/21             Uber                      Transportation                                -             7.03
Axos 9845        Personal     06/17/21             Uber                      Transportation                                -             5.70
Axos 9845        Personal     06/17/21             Uber                      Transportation                                -             6.48
Axos 9845        Personal     06/17/21             Walgreens Store           Household Expenses/Food/Clothing              -            49.48
Axos 9845        Personal     06/18/21             Buro Group LLC            Meals & Entertainment                         -             4.28
Axos 9845        Personal     06/18/21             Instacart                 Household Expenses/Food/Clothing              -           498.39
Axos 9845        Personal     06/18/21             Sling TV LLC              Utilities                                     -            11.32
Axos 9845        Personal     06/18/21             Uber                      Transportation                                -             8.00
Axos 9845        Personal     06/18/21             Uber                      Transportation                                -            15.58
Axos 9845        Personal     06/18/21             Uber                      Transportation                                -            19.26
Axos 9845        Personal     06/18/21             Uber Eats                 Household Expenses/Food/Clothing              -            65.15
Axos 9845        Personal     06/21/21             Allin1Fix - Total Wire    Household Expenses/Food/Clothing              -           116.63
Axos 9845        Personal     06/21/21             Amazon                    Household Expenses/Food/Clothing              -             6.95
Axos 9845        Personal     06/21/21             Amazon                    Household Expenses/Food/Clothing              -            35.29
Axos 9845        Personal     06/21/21             Amazon                    Household Expenses/Food/Clothing              -            77.82
Axos 9845        Personal     06/21/21             Amazon                    Household Expenses/Food/Clothing              -            14.99
Axos 9845        Personal     06/21/21             Apple                     Travel & Entertainment                        -             0.99
Axos 9845        Personal     06/21/21             Apple                     Travel & Entertainment                        -             2.00
                            Case 21-12844-AJC                 Doc 175       Filed 07/21/21           Page 7 of 32


Debtor's Name:   HARRY B. GREENHOUSE                                                                   Case No. 21-12844-AJC


Schedule A - Statement of Cash Receipts and Disbursements


                  Account
   Bank ID #                    Date     Check #            Description                   Category                 Receipts    Disbursements
                   Type
Axos 9845        Personal     06/21/21             Apple                     Travel & Entertainment                        -            29.99
Axos 9845        Personal     06/21/21             Buro Group LLC            Household Expenses/Food/Clothing              -             2.14
Axos 9845        Personal     06/21/21             Foot Locker               Household Expenses/Food/Clothing              -           150.68
Axos 9845        Personal     06/21/21             Foot Locker               Household Expenses/Food/Clothing              -           151.78
Axos 9845        Personal     06/21/21             Lyft                      Transportation                                -             5.00
Axos 9845        Personal     06/21/21             Mayical Skincare          Household Expenses/Food/Clothing              -           156.00
Axos 9845        Personal     06/21/21             Mustache Barbershop       Household Expenses/Food/Clothing              -            40.00
Axos 9845        Personal     06/21/21             Netflix                   Travel & Entertainment                        -            15.12
Axos 9845        Personal     06/21/21             Prime Video               Travel & Entertainment                        -             4.52
Axos 9845        Personal     06/21/21             T-Mobile                  Household Expenses/Food/Clothing              -           100.00
Axos 9845        Personal     06/21/21             Uber                      Transportation                                -             7.26
Axos 9845        Personal     06/21/21             Uber                      Transportation                                -             8.66
Axos 9845        Personal     06/21/21             Uber                      Transportation                                -            19.71
Axos 9845        Personal     06/21/21             Uber                      Transportation                                -            28.59
Axos 9845        Personal     06/21/21             Uber                      Transportation                                -            15.73
Axos 9845        Personal     06/21/21             Uber                      Transportation                                -             8.41
Axos 9845        Personal     06/21/21             Uber                      Transportation                                -           (15.58)
Axos 9845        Personal     06/21/21             Uber Eats                 Household Expenses/Food/Clothing              -            19.87
Axos 9845        Personal     06/21/21             Uber Eats                 Household Expenses/Food/Clothing              -            31.43
Axos 9845        Personal     06/21/21             Uber Eats                 Household Expenses/Food/Clothing              -            24.27
Axos 9845        Personal     06/21/21             Uber Eats                 Household Expenses/Food/Clothing              -            19.38
Axos 9845        Personal     06/22/21             ATM Withdrawal            Cash Withdrawal                               -           303.00
Axos 9845        Personal     06/22/21             Apple                     Travel & Entertainment                        -             6.99
Axos 9845        Personal     06/22/21             Apple                     Travel & Entertainment                        -             6.99
Axos 9845        Personal     06/22/21             Buro Group LLC            Household Expenses/Food/Clothing              -             2.14
Axos 9845        Personal     06/22/21             Lyft                      Transportation                                -            20.84
Axos 9845        Personal     06/22/21             Uber                      Transportation                                -             8.04
Axos 9845        Personal     06/22/21             Uber                      Transportation                                -            17.69
Axos 9845        Personal     06/22/21             Uber                      Transportation                                -            13.68
Axos 9845        Personal     06/22/21             Uber                      Transportation                                -            29.42
Axos 9845        Personal     06/23/21             Buro Group LLC            Household Expenses/Food/Clothing              -             2.14
Axos 9845        Personal     06/23/21             Buro Group LLC            Household Expenses/Food/Clothing              -             4.28
Axos 9845        Personal     06/23/21             Coconut Grove Pharmacy    Medical                                       -            37.56
Axos 9845        Personal     06/23/21             Dropbox Inc               Other                                         -            11.99
Axos 9845        Personal     06/23/21             Uber                      Transportation                                -            12.94
Axos 9845        Personal     06/23/21             Uber                      Transportation                                -             7.88
Axos 9845        Personal     06/23/21             Uber                      Transportation                                -             6.48
Axos 9845        Personal     06/23/21             Uber                      Transportation                                -            12.04
Axos 9845        Personal     06/23/21             Uber                      Transportation                                -             8.07
Axos 9845        Personal     06/23/21             Uber                      Transportation                                -             8.47
Axos 9845        Personal     06/24/21             Buro Group LLC            Household Expenses/Food/Clothing              -             2.14
Axos 9845        Personal     06/24/21             Cocowalk                  Household Expenses/Food/Clothing              -             8.56
Axos 9845        Personal     06/24/21             Uber                      Transportation                                -             7.69
Axos 9845        Personal     06/24/21             Uber                      Transportation                                -             7.54
Axos 9845        Personal     06/24/21             Uber                      Transportation                                -             6.48
Axos 9845        Personal     06/24/21             Uber                      Transportation                                -             6.48
Axos 9845        Personal     06/25/21             Amazon                    Household Expenses/Food/Clothing              -            33.22
Axos 9845        Personal     06/25/21             Buro Group LLC            Household Expenses/Food/Clothing              -             4.28
Axos 9845        Personal     06/25/21             Uber                      Transportation                                -             8.23
Axos 9845        Personal     06/25/21             Uber                      Transportation                                -             6.63
Axos 9845        Personal     06/25/21             Uber                      Transportation                                -            10.35
Axos 9845        Personal     06/25/21             Uber                      Transportation                                -             7.70
Axos 9845        Personal     06/28/21             Act*Beaux Arts            Travel & Entertainment                        -           691.46
Axos 9845        Personal     06/28/21             Amazon                    Household Expenses/Food/Clothing              -           128.95
Axos 9845        Personal     06/28/21             Apple                     Travel & Entertainment                        -             6.64
Axos 9845        Personal     06/28/21             Apple                     Travel & Entertainment                        -            19.99
Axos 9845        Personal     06/28/21             Apple                     Travel & Entertainment                        -            17.99
Axos 9845        Personal     06/28/21             Apple                     Travel & Entertainment                        -            29.99
Axos 9845        Personal     06/28/21             Apple                     Travel & Entertainment                        -           (29.99)
Axos 9845        Personal     06/28/21             Apple                     Travel & Entertainment                        -            (6.99)
Axos 9845        Personal     06/28/21             Apple                     Travel & Entertainment                        -            (6.99)
Axos 9845        Personal     06/28/21             Buro Group LLC            Household Expenses/Food/Clothing              -             4.28
Axos 9845        Personal     06/28/21             Costco By Instacart       Household Expenses/Food/Clothing              -           628.57
Axos 9845        Personal     06/28/21             Dominos                   Household Expenses/Food/Clothing              -            25.00
Axos 9845        Personal     06/28/21             Google *Youtub            Household Expenses/Food/Clothing              -            12.98
Axos 9845        Personal     06/28/21             Instacart                 Household Expenses/Food/Clothing              -           458.09
Axos 9845        Personal     06/28/21             Uber                      Transportation                                -             8.06
Axos 9845        Personal     06/28/21             Uber                      Transportation                                -             8.03
Axos 9845        Personal     06/28/21             Uber Eats                 Household Expenses/Food/Clothing              -            33.49
Axos 9845        Personal     06/28/21             Uber Eats                 Household Expenses/Food/Clothing              -            62.64
Axos 9845        Personal     06/29/21             Lot 3140                  Household Expenses/Food/Clothing              -            10.00
Axos 9845        Personal     06/29/21             Farinelli 1937            Household Expenses/Food/Clothing              -           108.48
Axos 9845        Personal     06/29/21             Uber                      Transportation                                -             8.13
Axos 9860        Business     06/29/21             Buro Group LLC            Travel, Meals & Entertainment                 -             2.14
Axos 9860        Business     06/29/21             Buro Group LLC            Travel, Meals & Entertainment                 -             4.28
Axos 9860        Business     06/29/21             Buro Group LLC            Travel, Meals & Entertainment                 -             6.42
                            Case 21-12844-AJC                    Doc 175     Filed 07/21/21           Page 8 of 32


Debtor's Name:   HARRY B. GREENHOUSE                                                                    Case No. 21-12844-AJC


Schedule A - Statement of Cash Receipts and Disbursements


                    Account
   Bank ID #                    Date     Check #               Description                 Category                  Receipts         Disbursements
                     Type
Axos 9845        Personal     06/30/21             Amazon                     Household Expenses/Food/Clothing              -                  42.75
Axos 9845        Personal     06/30/21             Uber                       Transportation                                -                  17.75
Axos 9845        Personal     06/30/21             Uber Eats                  Household Expenses/Food/Clothing              -                  28.17

Activity Subtotal                                                                                                     77,000.00           115,612.05

Less Intracompany Transfers                                                                                           77,000.00            77,000.00

Activity Total                                                                                                   $          -     $        38,612.05
                   Case 21-12844-AJC           Doc 175    Filed 07/21/21        Page 9 of 32


Debtor's Name:   HARRY B. GREENHOUSE                                              Case No. 21-12844-AJC

Schedule B - Schedule of payments to professionals

   Bank ID #             Date                Type                     Payee                      Amount
JPM 4756               03/26/21      Non Bankruptcy      Pp And D Accounting Services Inc            7,727.00
AB 9860                06/09/21      Bankruptcy          KapilaMukamal LLP                          20,000.00


Total                                                                                                27,727.00
          Case 21-12844-AJC           Doc 175     Filed 07/21/21      Page 10 of 32


Debtor's Name:    HARRY B. GREENHOUSE                                Case No. 21-12844-AJC

Schedule C - Accompanying Notes to the MOR



This Case was filed after business hours on the evening of March 26, 2021. Accordingly, and upon
good information and belief, the transactions effectuated on March 26, 2021 occurred prior to the
filing of the bankruptcy petition.
                      Case 21-12844-AJC       Doc 175    Filed 07/21/21   Page 11 of 32



                                                                                                       (888) 374-8267
            PO BOX 911039
            San Diego, CA 92191-1039                                                         axosfiduciaryservices.com



                                                                 Date 6/30/21             Page       1
                                                                 Primary Account                  9845

                    8658278

            HARRY B GREENHOUSE
            DEBTOR IN POSSESSION, CASE #21-12844-AJC
            2980 MCFARLANE RD
            MIAMI FL 33133




    Account Title:                     HARRY B GREENHOUSE
                                       DEBTOR IN POSSESSION, CASE #21-12844-AJC

    Basic Business Checking                              Number of Enclosures                  1
    Account Number                                9845    Statement Dates    6/01/21 thru 6/30/21
    Previous Balance                         42,871.72    Days in the statement period           30
        5 Deposits/Credits                   40,059.55    Avg Daily Ledger               72,794.92
      207 Checks/Debits                      18,010.91    Avg Daily Collected            72,794.92
    Maintenance Fee                                .00
    Interest Paid                                  .00
    Ending Balance                           64,920.36




                                           Deposits and Other Credits
    Date         Description                                          Amount
     6/01        From DDA *9860,To DDA *9845                        40,000.00
     6/21        POS CRE 0000 06/19/21 48678643                          15.58
                 UBER   TRIP
                 8005928996     CA C#9348
     6/28        POS CRE 0000 06/26/21 75084433                            6.99
                 APPLE.COM/BILL
                 866-712-7753 CA C#9348
     6/28        POS CRE 0000 06/26/21 75084442                            6.99
                 APPLE.COM/BILL
                 866-712-7753 CA C#9348
     6/28        POS CRE 0000 06/26/21 75084398                           29.99
                 APPLE.COM/BILL
                 866-712-7753 CA C#9348




MEMBER FDIC                   NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION                                 1
               Case 21-12844-AJC   Doc 175   Filed 07/21/21   Page 12 of 32




                                                         Date 6/30/21         Page      2
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)



                                   Checks and Withdrawals
      Date     Description                                    Amount
       6/01    POS DEB 1714 05/28/21 17336608                     4.28-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/01    POS DEB 1423 06/01/21 14328416                    4.28-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/01    POS DEB 2136 05/28/21 21344970                    8.56-
               SQ *COCOWALK
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/01    DBT CRD 1917 05/27/21 10676350                    4.00-
               7AMERAIR ARENA10200319
               MIAMI          FL C#9348
       6/01    DBT CRD 1524 05/31/21 34548661                    4.52-
               Prime Video*2R4E347E0
               888-802-3080 WA C#9348
       6/01    DBT CRD 1829 05/27/21 45671534                   10.25-
               7AMERAIR ARENA10200319
               MIAMI          FL C#9348
       6/01    DBT CRD 1815 05/28/21 37098180                   10.50-
               7AMERAIR ARENA10200319
               MIAMI          FL C#9348
       6/01    DBT CRD 1338 05/31/21 70942749                   12.99-
               AMZN Mktp US*2R2ID57K0
               Amzn.com/bill WA C#9348
       6/01    DBT CRD 0818 05/30/21 79233689                   17.04-
               UBR POSTMATES
               HELP.UBER.COM CA C#9348
       6/01    DBT CRD 1608 05/30/21 60945939                   26.38-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/01    DBT CRD 2232 05/30/21 27467943                   36.26-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/01    DBT CRD 1325 05/30/21 63539792                   43.68-
               AMZN Mktp US*2R6BF7KH0




MEMBER FDIC                                                                                 2
               Case 21-12844-AJC   Doc 175   Filed 07/21/21   Page 13 of 32




                                                         Date 6/30/21         Page      3
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               Amzn.com/bill WA C#9348
       6/01    DBT CRD 1533 05/31/21 39832195                   48.56-
               DOORDASH*LA SANDWICHER
               WWW.DOORDASH. CA C#9348
       6/01    DBT CRD 1642 05/30/21 81735187                   55.97-
               UBR POSTMATES
               HELP.UBER.COM CA C#9348
       6/01    DBT CRD 0654 05/31/21 28605609                  148.66-
               AMZN Mktp US*2R1E86D12
               Amzn.com/bill WA C#9348
       6/01    DBT CRD 1316 05/28/21 58084820                  260.00-
               SQ *ONLINE PHYSICIAN?S
               gosq.com       FL C#9348
       6/01    DBT CRD 1035 05/28/21 61459626                  291.75-
               TM *TICKETMASTER
               800-653-8000 CA C#9348
       6/01    DBT CRD 0728 05/29/21 49192459                  547.84-
               PAYPAL *TARGETCORPO
               402-935-7733 IN C#9348
       6/02    POS DEB 1621 06/01/21 16362262                    2.14-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/02    DBT CRD 1329 06/01/21 65629078                   16.38-
               REG SOUTH BEACH 0482
               MIAMI BEACH    FL C#9348
       6/02    DBT CRD 0615 06/01/21 05193921                  349.00-
               MATHNASIUM
               305-4406743    FL C#9348
       6/02    GulliverSc GulliverSchool                       110.00-
               WEB 121140391473667
               Greenhouse Harry
               343094238
       6/02    GulliverSc GulliverSchool                       110.00-
               WEB 121140391473671
               Greenhouse Harry
               343094676
       6/03    DBT CRD 1241 06/02/21 36813371                   17.99-
               LYFT   1 RIDE 06-01
               855-865-9553 CA C#9348




MEMBER FDIC                                                                                 3
               Case 21-12844-AJC   Doc 175   Filed 07/21/21   Page 14 of 32




                                                         Date 6/30/21         Page      4
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
       6/03    DBT CRD 1715 06/03/21 01560952                    26.14-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/03    DBT CRD 1954 06/02/21 32418024                   63.96-
               UBR POSTMATES
               HELP.UBER.COM CA C#9348
       6/03    DBT CRD 0728 06/02/21 49296969                   98.97-
               BEYOND VAN GOGH - ...
               VANGOGHMIAMI. TN C#9348
       6/04    POS DEB 1528 06/04/21 15296119                    4.28-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/04    DBT CRD 1108 06/04/21 81182718                    7.57-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/04    DBT CRD 1716 06/03/21 01925382                   33.23-
               UBER    EATS
               HELP.UBER.COM CA C#9348
       6/04    DBT CRD 1318 06/03/21 59269644                   37.78-
               AMZN Mktp US*2R0TD7RQ2
               Amzn.com/bill WA C#9348
       6/04    DBT CRD 0949 06/03/21 33597987                   42.39-
               CARDENAS PHARMACY
               MIAMI          FL C#9348
       6/07    ATM W/D 1245 06/05/21 00007369                  202.99-
               PAI ISO
               3000 NW 2ND AVE
               MIAMI          FL C#9348
       6/07    ATM W/D 1247 06/05/21 00007371                  202.99-
               PAI ISO
               3000 NW 2ND AVE
               MIAMI          FL C#9348
       6/07    POS DEB 1824 06/04/21 18392164                    2.14-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/07    POS DEB 1518 06/05/21 15366917                    2.14-
               SQ *BURO GROUP




MEMBER FDIC                                                                                 4
               Case 21-12844-AJC   Doc 175   Filed 07/21/21   Page 15 of 32




                                                         Date 6/30/21         Page      5
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/07    POS DEB 2031 06/05/21 20392977                    2.14-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/07    DBT CRD 1644 06/06/21 82668046                    7.90-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 0949 06/06/21 33674428                    7.98-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 0949 06/05/21 33814585                    8.07-
               LYFT   1 RIDE 06-04
               855-865-9553 CA C#9348
       6/07    DBT CRD 0918 06/05/21 15029478                    8.95-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 1133 06/06/21 96102105                    9.15-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 1100 06/05/21 76047334                   10.00-
               Amazon Tips*2X2F01O52
               Amzn.com/bill WA C#9348
       6/07    DBT CRD 2150 06/06/21 02042221                   13.48-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 1051 06/06/21 70812409                   15.66-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 2248 06/06/21 36851960                   23.72-
               UBER   EATS
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 0558 06/06/21 95383192                   27.34-
               UBER   EATS
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 0315 06/06/21 97548182                   37.20-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 2034 06/06/21 56628160                   40.84-
               UBER   TRIP




MEMBER FDIC                                                                                 5
               Case 21-12844-AJC   Doc 175   Filed 07/21/21   Page 16 of 32




                                                         Date 6/30/21         Page      6
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               HELP.UBER.COM CA C#9348
       6/07    DBT CRD 1731 06/04/21 10912499                   74.24-
               TST* GLASS & VINE
               MIAMI          FL C#9348
       6/07    DBT CRD 1713 06/04/21 00231562                   87.99-
               AMZN Mktp US*2X3XG1FZ0
               Amzn.com/bill WA C#9348
       6/07    DBT CRD 0635 06/05/21 17249749                  127.45-
               AMZN Mktp US*2X1JN0C12
               Amzn.com/bill WA C#9348
       6/07    DBT CRD 1704 06/05/21 94460766                  150.00-
               G* GOAT580#77733
               HTTPSWWW.GOAT CA C#9348
       6/07    DBT CRD 1256 06/04/21 46042901                  286.95-
               UNITED SERVICE DOG
               646-694-9268 NJ C#9348
       6/07    DBT CRD 0651 06/04/21 26865082                  481.92-
               AMAZON.COM*2X56794K0 A
               AMZN.COM/BILL WA C#9348
       6/08    DBT CRD 1438 06/07/21 07089528                   24.60-
               UBR POSTMATES
               HELP.UBER.COM CA C#9348
       6/08    DBT CRD 1953 06/07/21 32337739                   25.51-
               DOMINO S 5191
               734-930-3030 FL C#9348
       6/09    DBT CRD 1754 06/08/21 24602457                   10.99-
               Amazon Digit*2X4GG6TO2
               amzn.com/bill WA C#9348
       6/09    DBT CRD 1359 06/08/21 83857888                  310.01-
               SP * DENNIS UNIFORM
               HTTPSWWW.DENN OR C#9348
       6/10    POS DEB 1611 06/09/21 16382608                    4.28-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/10    DBT CRD 1052 06/10/21 71722784                    8.17-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/10    DBT CRD 1454 06/09/21 16883181                   14.99-
               AMZN Mktp US*2X7RQ5AZ2




MEMBER FDIC                                                                                 6
               Case 21-12844-AJC   Doc 175   Filed 07/21/21   Page 17 of 32




                                                         Date 6/30/21         Page      7
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               Amzn.com/bill WA C#9348
       6/10    DBT CRD 2002 06/09/21 37702304                   19.53-
               UBR POSTMATES
               HELP.UBER.COM CA C#9348
       6/10    DBT CRD 1935 06/09/21 21560190                   23.95-
               DOMINO S 5191
               734-930-3030 FL C#9348
       6/10    DBT CRD 1825 06/09/21 43411501                   31.25-
               AMZN Mktp US*2X4ZN77G1
               Amzn.com/bill WA C#9348
       6/10    DBT CRD 0932 06/09/21 23435830                  219.21-
               INSTACART*159
               HTTPSINSTACAR CA C#9348
       6/11    DBT CRD 1652 06/10/21 87418011                   12.06-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/11    DBT CRD 0311 06/10/21 95089909                   13.26-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/11    DBT CRD 0721 06/11/21 45074795                  114.96-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/11    DBT CRD 1109 06/10/21 81564438                  172.70-
               SeatGeek Tickets
               888-7988826   NY C#9348
       6/11    DBT CRD 1544 06/10/21 46980494                  156.82-
               AT&T*BILL PAYMENT
               800-331-0500 TX C#9348
       6/14    DBT CRD 1935 06/11/21 21187027                    4.00-
               1SF ARENA     10205409
               ATLANTA       GA C#9348
       6/14    DBT CRD 1433 06/12/21 04029786                    4.95-
               CURIO HOTELS
               ATLANTA       GA C#9348
       6/14    DBT CRD 1057 06/14/21 74585979                    8.19-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 1931 06/11/21 18611344                    9.00-
               1SF ARENA     10205409
               ATLANTA       GA C#9348




MEMBER FDIC                                                                                 7
               Case 21-12844-AJC   Doc 175   Filed 07/21/21   Page 18 of 32




                                                         Date 6/30/21         Page      8
                                                         Primary Account             9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
       6/14    DBT CRD 0959 06/14/21 39520493                    10.36-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 1716 06/12/21 01709481                   10.37-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 0719 06/10/21 43910135                   10.56-
               ATL PIEDMONT PARK TRAV
               ATLANTA        GA C#9348
       6/14    DBT CRD 0000 06/09/21 16550447                   11.20-
               SOUTHWES     5262395412
               800-435-9792 TX C#9348
       6/14    DBT CRD 1207 06/09/21 16550447                   11.20-
               SOUTHWES     5262395412
               800-435-9792 TX C#9348
       6/14    DBT CRD 1019 06/12/21 51671242                   12.90-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 0932 06/12/21 23697091                   12.96-
               UBER *TRIP HELP.UBER.C
               800-5928996    CA C#9348
       6/14    DBT CRD 1537 06/13/21 42551749                   14.50-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 1556 06/12/21 53756455                   19.32-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 1054 06/13/21 72950460                   20.65-
               UBER    TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 0349 06/10/21 17755159                   22.17-
               GUAVA AND JAVA-TERM G
               703-5014800    FL C#9348
       6/14    DBT CRD 2036 06/11/21 57749124                   32.66-
               SQ *ARENA OPERATIONS,
               Atlanta        GA C#9348
       6/14    DBT CRD 0703 06/12/21 33959045                   37.55-
               UBER    EATS
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 0633 06/13/21 16203230                   51.59-
               UBER    EATS




MEMBER FDIC                                                                                 8
               Case 21-12844-AJC   Doc 175   Filed 07/21/21    Page 19 of 32




                                                         Date 6/30/21          Page      9
                                                         Primary Account              9845




      Basic Business Checking                     9845   (Continued)

                                   Checks and Withdrawals
      Date     Description                                    Amount
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 1217 06/12/21 22683625                    72.64-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/14    DBT CRD 1053 06/13/21 72064663                    90.00-
               RAZZLE DAZZLE BARBERSH
               MIAMI          FL C#9348
       6/14    DBT CRD 0909 06/12/21 09868507                   203.05-
               AMZN Mktp US*210YI6ZH1
               Amzn.com/bill WA C#9348
       6/14    DBT CRD 0734 06/11/21 52500873                   209.81-
               BKGBOOKING.COM HOTEL
               8888503958     NY C#9348
       6/14    DBT CRD 1754 06/11/21 24575409                   697.55-
               TM *ATLANTA HAWKS
               800-653-8000 CA C#9348
       6/14    3056666333 GulliverSchools                     4,855.00-
               WEB 121140394627445
               Greenhouse Harry
               347908030
       6/15    POS DEB 1853 06/14/21 18362183                     4.28-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#9348
       6/15    DBT CRD 1259 06/13/21 47965794                     4.00-
               MERRICK PARK CINEMA 28
               LOS ANGELES    CA C#9348
       6/15    DBT CRD 1305 06/13/21 51045738                     4.00-
               MERRICK PARK CINEMA 28
               LOS ANGELES    CA C#9348
       6/15    DBT CRD 1849 06/14/21 57697121                    13.63-
               UBER   TRIP
               HELP.UBER.COM CA C#9348
       6/15    DBT CRD 1227 06/12/21 28581765                    22.09-
               FAMOUS FAMIGLIA PIZZA
               404-7689977    GA C#9348
       6/15    DBT CRD 1259 06/13/21 47741586                    27.50-
               MERRICK PARK CINEMA 28
               LOS ANGELES    CA C#9348
       6/15    DBT CRD 0005 06/14/21 83340962                    28.95-
               UBER   TRIP




MEMBER FDIC                                                                                  9
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 20 of 32




                                                          Date 6/30/21         Page     10
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                HELP.UBER.COM CA C#9348
       6/15     DBT CRD 0933 06/14/21 24276437                   37.98-
                AMZN Mktp US*211O11JD1
                Amzn.com/bill WA C#9348
       6/15     DBT CRD 0952 06/13/21 35781333                   53.00-
                MERRICK PARK CINEMA 28
                310-312-2310 CA C#9348
       6/16     DBT CRD 1619 06/16/21 67734574                    6.93-
                AMAZON.COM*219VG7PS1 A
                AMZN.COM/BILL WA C#9348
       6/16     DBT CRD 0828 06/16/21 85051022                    7.00-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/16     DBT CRD 1807 06/15/21 32579762                    7.35-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/16     DBT CRD 1331 06/15/21 66811790                    7.44-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/16     DBT CRD 1210 06/15/21 18323110                   21.39-
                T-MOBILE STORE # 1302
                CORAL GABLES FL C#9348
       6/16     DBT CRD 1432 06/15/21 03345312                   25.00-
                DOMINO S 5191
                734-930-3030 FL C#9348
       6/16     DBT CRD 1932 06/14/21 19540428                  128.32-
                AMZN Mktp US*214LH9E21
                Amzn.com/bill WA C#9348
       6/16     DBT CRD 1650 06/14/21 86267201                  555.00-
                IN *NATHAN ONTROP, M.D
                312-7252347    IL C#9348
       6/17     POS DEB 1717 06/16/21 17280407                    2.14-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/17     POS DEB 1913 06/16/21 19338801                    2.14-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/17     POS DEB 1808 06/16/21 04261795                    2.17-
                GOOGLE *GOOGLE




MEMBER FDIC                                                                                  10
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 21 of 32




                                                          Date 6/30/21         Page     11
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                GOOGLE *GOOGLE STO
                MOUNTAIN VIEW CA C#9348
       6/17     POS DEB 1342 06/17/21 13341463                    4.28-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/17     DBT CRD 1144 06/17/21 02560089                    5.70-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/17     DBT CRD 1432 06/16/21 03779647                    6.48-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/17     DBT CRD 1129 06/17/21 93444935                    7.03-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/17     DBT CRD 1144 06/16/21 02782850                   49.48-
                WALGREENS #10900
                MIAMI          FL C#9348
       6/18     DBT CRD 1154 06/16/21 08921883                    4.28-
                SQ *BURO GROUP LLC
                Miami          FL C#9348
       6/18     DBT CRD 0824 06/18/21 82485635                    8.00-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/18     DBT CRD 1528 06/18/21 37350568                   15.58-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/18     DBT CRD 1544 06/17/21 46844619                   19.26-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/18     DBT CRD 1659 06/18/21 91507112                   65.15-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       6/18     DBT CRD 0717 06/17/21 42720370                  498.39-
                INSTACART*159
                HTTPSINSTACAR CA C#9348
       6/18     DBT CRD 1928 06/17/21 16854761                   11.32-
                Sling TV LLC
                888-3631777    CO C#9348
       6/21     POS DEB 1619 06/18/21 16376872                    2.14-
                SQ *BURO GROUP




MEMBER FDIC                                                                                  11
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 22 of 32




                                                          Date 6/30/21         Page     12
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/21     DBT CRD 1021 06/18/21 52703799                     .99-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/21     DBT CRD 1022 06/18/21 53387789                    2.00-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/21     DBT CRD 0802 06/20/21 69252869                    4.52-
                Prime Video*217N826P1
                888-802-3080 WA C#9348
       6/21     DBT CRD 2203 06/21/21 10227574                    5.00-
                LYFT   CANCEL FEE
                855-865-9553 CA C#9348
       6/21     DBT CRD 0657 06/19/21 30386254                    6.95-
                AMZN Mktp US*211I93JO0
                Amzn.com/bill WA C#9348
       6/21     DBT CRD 0916 06/19/21 14102989                    7.26-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 1839 06/19/21 51480867                    8.41-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 1124 06/20/21 90751560                    8.66-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 1235 06/18/21 33004174                   14.99-
                Amazon Digit*2124E4O72
                amzn.com/bill WA C#9348
       6/21     DBT CRD 1820 06/20/21 40182856                   15.73-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 2130 06/20/21 90421231                   19.38-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 1238 06/19/21 35159069                   19.71-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 0856 06/20/21 02054677                   19.87-
                UBER   EATS




MEMBER FDIC                                                                                  12
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 23 of 32




                                                          Date 6/30/21         Page     13
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 1701 06/18/21 92681297                   24.27-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 1413 06/19/21 91894969                   28.59-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 2249 06/19/21 37901844                   29.99-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/21     DBT CRD 0904 06/20/21 06450444                   31.43-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       6/21     DBT CRD 1221 06/18/21 25071300                   35.29-
                AMZN Mktp US*215L663F0
                Amzn.com/bill WA C#9348
       6/21     DBT CRD 1338 06/17/21 70817880                   40.00-
                MUSTACHE BARBERSHOP
                COCONUT GROVE FL C#9348
       6/21     DBT CRD 1221 06/19/21 25138299                   77.82-
                AMZN Mktp US*215XC38Z1
                Amzn.com/bill WA C#9348
       6/21     DBT CRD 1102 06/18/21 77620167                  100.00-
                T-MOBILE 3208 GRAND AV
                MIAMI          FL C#9348
       6/21     DBT CRD 1449 06/17/21 13922424                  116.63-
                ALLIN1FIX - TOTAL WIRE
                HOMESTEAD      FL C#9348
       6/21     DBT CRD 0000 06/18/21 44832369                  150.68-
                Foot Locker
                800-9916815    NY C#9348
       6/21     DBT CRD 1254 06/18/21 44832369                  151.78-
                Foot Locker
                800-9916815    NY C#9348
       6/21     DBT CRD 1316 06/18/21 58189492                  156.00-
                MAYICAL SKINCARE
                CORAL GABLES FL C#9348
       6/21     POS DEB 0736 06/19/21 07671136                   15.12-
                NETFLIX COM




MEMBER FDIC                                                                                  13
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 24 of 32




                                                          Date 6/30/21         Page     14
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                NETFLIX COM
                LOS GATOS      CA C#9348
       6/22     ATM W/D 1117 06/22/21 00783889                  303.00-
                3015 GRAND AVE
                3015 GRAND AVE
                MIAMI          FL C#9348
       6/22     POS DEB 1313 06/22/21 13183454                    2.14-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/22     DBT CRD 1748 06/21/21 21050634                    6.99-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/22     DBT CRD 1840 06/21/21 52412581                    6.99-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/22     DBT CRD 0930 06/22/21 22429247                    8.04-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/22     DBT CRD 1850 06/21/21 58187220                   13.68-
                UBER *TRIP HELP.UBER.C
                800-5928996    CA C#9348
       6/22     DBT CRD 1502 06/21/21 21426207                   17.69-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/22     DBT CRD 1656 06/21/21 89970296                   20.84-
                LYFT   1 RIDE 06-20
                855-865-9553 CA C#9348
       6/22     DBT CRD 2202 06/21/21 09711555                   29.42-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/23     POS DEB 1331 06/23/21 13316150                    2.14-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/23     POS DEB 1600 06/22/21 16320691                    4.28-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/23     POS DEB 1808 06/22/21 00794633                   11.99-
                Dropbox Inc.




MEMBER FDIC                                                                                  14
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 25 of 32




                                                          Date 6/30/21         Page     15
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                185 Berry Street,
                San Francisco CA C#9348
       6/23     DBT CRD 1017 06/23/21 50421147                    6.48-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/23     DBT CRD 0745 06/23/21 59065201                    7.88-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/23     DBT CRD 1806 06/22/21 31900328                    8.07-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/23     DBT CRD 2114 06/22/21 80778603                    8.47-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/23     DBT CRD 1044 06/23/21 66494636                   12.04-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/23     DBT CRD 0032 06/22/21 99277117                   12.94-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/23     DBT CRD 1752 06/22/21 23429582                   37.56-
                COCONUT GROVE PHARMACY
                MIAMI          FL C#9348
       6/24     POS DEB 1748 06/23/21 17301320                    2.14-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/24     POS DEB 2132 06/23/21 21142737                    8.56-
                SQ *COCOWALK
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/24     DBT CRD 1716 06/23/21 01883955                    6.48-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/24     DBT CRD 1751 06/23/21 22871350                    6.48-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/24     DBT CRD 0811 06/24/21 74839638                    7.54-
                UBER   TRIP
                HELP.UBER.COM CA C#9348




MEMBER FDIC                                                                                  15
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 26 of 32




                                                          Date 6/30/21         Page     16
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
       6/24     DBT CRD 0027 06/23/21 96714382                     7.69-
                UBER *TRIP HELP.UBER.C
                800-5928996    CA C#9348
       6/25     POS DEB 1735 06/24/21 17386440                    4.28-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/25     DBT CRD 1712 06/24/21 99221415                    6.63-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/25     DBT CRD 2344 06/24/21 70997112                    7.70-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/25     DBT CRD 1012 06/25/21 47368996                    8.23-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/25     DBT CRD 2229 06/24/21 25470625                   10.35-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/25     DBT CRD 1045 06/24/21 67555859                   33.22-
                AMAZON.COM*212TO9512 A
                AMZN.COM/BILL WA C#9348
       6/28     POS DEB 1719 06/25/21 17360151                    4.28-
                SQ *BURO GROUP
                SQUARE PURCHASE
                MIAMI          FL C#9348
       6/28     POS DEB 1126 06/28/21 09036748                   12.98-
                GOOGLE *YOUTUB
                GOOGLE *YOUTUBEPRE
                MOUNTAIN VIEW CA C#9348
       6/28     DBT CRD 1340 06/25/21 72080594                    6.64-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/28     DBT CRD 1824 06/25/21 42685285                    8.03-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/28     DBT CRD 1200 06/26/21 12446893                    8.06-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/28     DBT CRD 1953 06/26/21 31953071                   17.99-
                APPLE.COM/BILL




MEMBER FDIC                                                                                  16
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 27 of 32




                                                          Date 6/30/21         Page     17
                                                          Primary Account             9845




      Basic Business Checking                      9845   (Continued)

                                   Checks and Withdrawals
      Date      Description                                    Amount
                866-712-7753 CA C#9348
       6/28     DBT CRD 1833 06/25/21 48207410                   19.99-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/28     DBT CRD 0919 06/25/21 15726368                   25.00-
                DOMINO S 5191
                734-930-3030 FL C#9348
       6/28     DBT CRD 2331 06/25/21 63158454                   29.99-
                APPLE.COM/BILL
                866-712-7753 CA C#9348
       6/28     DBT CRD 1631 06/27/21 75128910                   33.49-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       6/28     DBT CRD 1639 06/27/21 79707875                   62.64-
                UBER   EATS
                HELP.UBER.COM CA C#9348
       6/28     DBT CRD 1255 06/27/21 45283176                  128.95-
                AMZN Mktp US*2150M0D52
                Amzn.com/bill WA C#9348
       6/28     DBT CRD 0807 06/26/21 72539247                  458.09-
                INSTACART*159
                HTTPSINSTACAR CA C#9348
       6/28     DBT CRD 0837 06/26/21 90667939                  628.57-
                COSTCO BY INSTACART
                HTTPSINSTACAR CA C#9348
       6/28     DBT CRD 1552 06/27/21 51683095                  691.46-
                ACT*Beaux Arts
                800-6634991    TX C#9348
       6/29     DBT CRD 1133 06/29/21 96116188                    8.13-
                UBER   TRIP
                HELP.UBER.COM CA C#9348
       6/29     DBT CRD 1716 06/27/21 02106721                   10.00-
                LOT 3140
                MIAMI          FL C#9348
       6/29     DBT CRD 1652 06/28/21 87722451                  108.48-
                TST* FARINELLI 1937
                MIAMI          FL C#9348
       6/30     DBT CRD 1727 06/29/21 08679771                   17.75-
                UBER   TRIP
                HELP.UBER.COM CA C#9348




MEMBER FDIC                                                                                  17
                     Case 21-12844-AJC            Doc 175   Filed 07/21/21   Page 28 of 32




                                                                        Date 6/30/21         Page     18
                                                                        Primary Account             9845




       Basic Business Checking                                   9845   (Continued)

                                                 Checks and Withdrawals
       Date           Description                                            Amount
        6/30          DBT CRD 1201 06/30/21 12620685                            28.17-
                      UBER   EATS
                      HELP.UBER.COM CA C#9348
         6/30         DBT CRD 1128 06/29/21 93056178                           42.75-
                      AMZN Mktp US*297JC1PT1
                      Amzn.com/bill WA C#9348



                                                 Checks in Serial Number Order
       Date Check No                                 Amount
        6/16      1001                                400.00
     *Indicates Skip in Check Number Sequence




                                                DAILY BALANCE INFORMATION
       Date                       Balance Date                     Balance Date               Balance
        6/01                    81,336.20   6/11                 77,422.84    6/23           67,337.13
        6/02                    80,748.68   6/14                 70,990.66    6/24           67,298.24
        6/03                    80,541.62   6/15                 70,795.23    6/25           67,227.83
        6/04                    80,416.37   6/16                 69,636.80    6/28           65,135.64
        6/07                    78,585.13   6/17                 69,557.38    6/29           65,009.03
        6/08                    78,535.02   6/18                 68,935.40    6/30           64,920.36
        6/09                    78,214.02   6/21                 67,857.77
        6/10                    77,892.64   6/22                 67,448.98


                                            *** END OF STATEMENT ***




MEMBER FDIC                                                                                                18
                      Case 21-12844-AJC       Doc 175   Filed 07/21/21   Page 29 of 32



                                                                                                      (888) 374-8267
            PO BOX 911039
            San Diego, CA 92191-1039                                                        axosfiduciaryservices.com



                                                                Date 6/30/21             Page       1
                                                                Primary Account                  9852

                    8658279

            HARRY B GREENHOUSE
            DEBTOR IN POSSESSION, CASE #21-12844-AJC
            TAX ESCROW
            2980 MCFARLANE RD
            MIAMI FL 33133




    Account Title:                     HARRY B GREENHOUSE
                                       DEBTOR IN POSSESSION, CASE #21-12844-AJC
                                       TAX ESCROW

    Basic Business Checking                             Number of Enclosures                  0
    Account Number                               9852    Statement Dates    6/01/21 thru 6/30/21
    Previous Balance                       519,711.56    Days in the statement period           30
        1 Deposits/Credits                  37,000.00    Avg Daily Ledger              556,711.56
          Checks/Debits                           .00    Avg Daily Collected           556,711.56
    Maintenance Fee                               .00
    Interest Paid                                 .00
    Ending Balance                         556,711.56




                                           Deposits and Other Credits
    Date         Description                                         Amount
     6/01        From DDA *9860,To DDA *9852                       37,000.00



                                         DAILY BALANCE INFORMATION
    Date                       Balance
     6/01                   556,711.56


                                       *** END OF STATEMENT ***




MEMBER FDIC                   NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION                                1
                      Case 21-12844-AJC       Doc 175   Filed 07/21/21   Page 30 of 32



                                                                                                      (888) 374-8267
            PO BOX 911039
            San Diego, CA 92191-1039                                                        axosfiduciaryservices.com



                                                                Date 6/30/21             Page       1
                                                                Primary Account                  9860

                    8658280

            HARRY B GREENHOUSE
            DEBTOR IN POSSESSION, CASE #21-12844-AJC
            OPERATING
            2980 MCFARLANE RD
            MIAMI FL 33133




    Account Title:                     HARRY B GREENHOUSE
                                       DEBTOR IN POSSESSION, CASE #21-12844-AJC
                                       OPERATING

    Basic Business Checking                             Number of Enclosures                  0
    Account Number                               9860    Statement Dates    6/01/21 thru 6/30/21
    Previous Balance                       802,416.54    Days in the statement period           30
          Deposits/Credits                        .00    Avg Daily Ledger              710,155.43
       18 Checks/Debits                     97,660.69    Avg Daily Collected           710,155.43
    Maintenance Fee                               .00
    Interest Paid                                 .00
    Ending Balance                         704,755.85




                                           Checks and Withdrawals
    Date         Description                                         Amount
     6/01        DBT CRD 1611 05/31/21 62711381                          6.25-
                 UBER   TRIP
                 HELP.UBER.COM CA C#9363
     6/01        DBT CRD 1624 05/31/21 70994137                          10.01-
                 UBER   TRIP
                 HELP.UBER.COM CA C#9363
     6/01        DBT CRD 1151 05/29/21 07097080                          12.86-
                 UBER   TRIP
                 HELP.UBER.COM CA C#9363
     6/01        DBT CRD 2030 05/28/21 54513944                          13.71-
                 UBER *TRIP HELP.UBER.C
                 800-5928996   CA C#9363
     6/01        DBT CRD 1625 05/28/21 71077208                          13.83-
                 UBER   TRIP




MEMBER FDIC                   NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION                                1
               Case 21-12844-AJC   Doc 175   Filed 07/21/21     Page 31 of 32




                                                         Date 6/30/21           Page      2
                                                         Primary Account               9860




      Basic Business Checking                     9860   (Continued)

                                   Checks and Withdrawals
      Date     Description                                     Amount
               HELP.UBER.COM CA C#9363
       6/01    DBT CRD 1726 05/28/21 08071393                     19.82-
               UBER   TRIP
               HELP.UBER.COM CA C#9363
       6/01    DBT CRD 1635 05/29/21 77375165                     20.87-
               UBER   TRIP
               HELP.UBER.COM CA C#9363
       6/01    DBT CRD 1123 06/01/21 90182720                     27.57-
               UBER   EATS
               HELP.UBER.COM CA C#9363
       6/01    From DDA *9860,To DDA *9852                    37,000.00-
       6/01    From DDA *9860,To DDA *9845                    40,000.00-
       6/02    DBT CRD 0920 06/01/21 16051349                      5.00-
               UBER   TRIP
               HELP.UBER.COM CA C#9363
       6/02    DBT CRD 0910 06/02/21 10067668                      7.20-
               UBER   TRIP
               HELP.UBER.COM CA C#9363
       6/02    DBT CRD 0839 06/01/21 91988606                    425.73-
               BURO MIAMI
               786-888-4535 FL C#9363
       6/09    Wire Transfer Debit                            20,000.00-
               KAPILAMUKAMAL, LLP
               026013576
               1504284235
               SIGNATURE BANK
               NEW YORK                  NY
               REF: HB GREENHOUSE RETAINER
               20210609MMQFMP9N000562
               20210609B6B7261F004199
               06091803FT03
       6/15    Account Analysis Charge                            85.00-
       6/29    POS DEB 1847 06/28/21 18308604                      2.14-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#7506
       6/29    POS DEB 2111 06/28/21 21366419                      4.28-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#7506




MEMBER FDIC                                                                                   2
               Case 21-12844-AJC    Doc 175   Filed 07/21/21   Page 32 of 32




                                                          Date 6/30/21          Page      3
                                                          Primary Account              9860




      Basic Business Checking                      9860   (Continued)

                                   Checks and Withdrawals
      Date     Description                                     Amount
       6/29    POS DEB 1700 06/28/21 17389768                      6.42-
               SQ *BURO GROUP
               SQUARE PURCHASE
               MIAMI          FL C#7506



                                 DAILY BALANCE INFORMATION
      Date               Balance Date                Balance Date                Balance
       6/01           725,291.62   6/09           704,853.69    6/29           704,755.85
       6/02           724,853.69   6/15           704,768.69


                                *** END OF STATEMENT ***




MEMBER FDIC                                                                                   3
